Citation Nr: 0609256	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  95-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound to the right hand, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

WITNESS AT THE HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
by the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in St. Petersburg, Florida, that denied an 
increased evaluation for service-connected residuals of a 
gunshot wound, right hand, evaluated as 30 percent disabling.  
In July 1998 and August 2004 the Board remanded the veteran's 
claim to the RO for further development.  After attempting 
the requested development the RO again denied the veteran's 
claim.


FINDING OF FACT

The veteran, without good reason, failed to report for a VA 
examination scheduled in conjunction with the claim on 
appeal.


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination requires a denial of his claim of entitlement to 
an increased rating for service-connected residuals of a 
gunshot wound to the right hand.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

The Board finds that the veteran, without good reason, failed 
to report for VA examinations scheduled in conjunction with 
his increased rating claim for residuals of a gunshot wound 
to the right hand.  A Report of Contact dated in February 
2004 showed that various attempts to contact the veteran were 
unsuccessful.  Letters, sent to the veteran at various 
addresses by the AMC on December 15, 2004, and January 25, 
2005, attempted to notify the veteran that VA had scheduled 
him for examinations and that the VA medical facility nearest 
him would notify him of the date time and place of the 
examinations.  The letters, sent to his last known address, 
informed the veteran that it was very important for him to 
report to the examination and he was asked to notify the 
medical office if he could not report to the examination.  
The letters were returned as undeliverable.  On January 13, 
2005, the veteran failed to report for his examination; there 
is no record of a request to reschedule the examination.  In 
August 2005, the veteran was sent a supplemental statement of 
the case informing him of the law addressing failure to 
report for a VA examination.

The provisions of 38 C.F.R. § 3.655 direct, in pertinent 
part, that:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The VA examination was requested in order to assist in the 
proper resolution of the veteran's increased rating claim.  
The veteran neither appeared for, nor requested to 
reschedule, his examination.  He did not contact VA to 
explain why he did not report for the examination.  He has 
not presented any evidence of "good cause" for failing to 
report to the scheduled VA examination.  Therefore, the 
provisions of 38 C.F.R. § 3.655(b) are applicable and direct 
that the veteran's increased rating claim must be denied. 

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in June 2003, August 2003, and August 2004.  
Moreover, at this point the case really does not involve any 
factual dispute and is denied on the basis of applicable law.  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by making 
arrangements to afford him a VA examination.  He has failed 
to report for the examination without any documented good 
cause.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

An increased evaluation for residuals of a gunshot wound to 
the right hand is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


